Citation Nr: 0815132	
Decision Date: 05/07/08    Archive Date: 05/14/08

DOCKET NO.  02-17 172	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Louis, Missouri


THE ISSUE

Entitlement to service connection for a mood disorder, 
claimed as secondary to service-connected xerosis and 
dyshidrotic eczema.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel




INTRODUCTION

The veteran had active service from June 1971 to October 
1972.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal, in part, from a July 2003 rating 
decision which denied service connection for a mood disorder 
secondary to the service-connected skin disorder.  In July 
2006, the Board, in part, denied secondary service connection 
and the veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (hereinafter, "the 
Court").  In September 2007, the Court granted a Joint 
Motion to vacate and remand the July 2006 Board decision.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

As a result of the Order of the Court, the Board has been 
directed to undertake appropriate action consistent the Joint 
Motion for Remand.  

In the Joint Motion, it was argued, in essence, that the 
Board did not provide adequate reasons and basis for denying 
the veteran's claim for a mood disorder or for finding that 
the veteran's failure to report for a scheduled VA 
psychiatric evaluation was without good cause.  The parties 
agreed that there is no record in the claims file that the 
veteran was ever notified of the scheduled VA psychiatric 
examination.  It was also noted that the veteran made 
reference to the fact that he had not been given a VA 
examination for his mood disorder in his notice of 
disagreement in June 2003.  It was asserted that the veteran 
kept his VA dermatologic appointment for disabilities that 
were jointly on appeal at that time, and that he would have 
shown up for a psychiatric examination if he had received 
notice.  Under the circumstances in this case, the Board 
finds that the veteran should be scheduled for another VA 
psychiatric examination.  

In regard to the veteran's claim, it should be noted that 
service connection may be granted, on a secondary basis, for 
a disability which is proximately due to or the result of an 
established service-connected disorder.  38 C.F.R. § 3.310 
(2007).  Similarly, in Allen v. Brown, 7 Vet. App. 439 
(1995), the Court held that service connection may be granted 
on a secondary basis for a nonservice-connected disability 
which is "proximately due to or the result of" a service-
connected disability.  As well, notice is taken that, 
effective October 10, 2006, 38 C.F.R. § 3.310 was amended in 
order to implement the holding in Allen regarding secondary 
service connection on the basis of the aggravation of a 
nonservice-connected disorder by a service-connected 
disability.  See 71 Fed. Reg. 52744 (2006).  

In light of the discussion above, and to ensure full 
compliance with due process requirements, it is the decision 
of the Board that further development is necessary prior to 
appellate review.  Accordingly, the claim is REMANDED to the 
RO for the following action:  

1.  The AMC should send the veteran a 
letter providing the notice required 
under 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159(b) for his claim of secondary 
service connection for mood disorder, 
including what is required to establish a 
disability rating and effective date per 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

2.  The AMC should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers who treated him for any 
psychiatric disorders since June 2007.  
After securing the necessary release(s), 
the AMC should attempt to obtain all 
records not already associated with the 
claims file.  If any records identified 
by the veteran cannot be obtained, he 
should be so informed and it should be 
documented in the claims folder.  

3.  The veteran should be afforded a VA 
psychiatric examination.  The claims 
folder and a copy of this REMAND should 
be made available to the examiner for 
review, and a notation to the effect that 
this record review took place should be 
included in the report.  The examiner 
should review the claims folder and 
provide an opinion as to whether it is at 
least as likely as not that any 
identified mood disorder is proximately 
due to, the result of, or permanently 
aggravated by the service-connected skin 
disorder.  If aggravation is noted, the 
degree of aggravation should be 
quantified, if possible.  

Note: The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but rather 
that the weight of medical evidence both 
for and against a conclusion is so evenly 
divided that it is as medically sound to 
find in favor of causation as it is to 
find against it.  

Note: The term "aggravated" in the 
above context refers to a permanent 
worsening of the underlying condition, as 
contrasted to temporary or intermittent 
flare-ups of symptomatology which resolve 
with return to the baseline level of 
disability.  

If the examiner is only able to theorize 
or speculate as to the relationship, if 
any, between any identified mood disorder 
and his service-connected skin disorder, 
this should be so stated.  A complete 
rationale must be provided for all 
conclusions reached and opinions 
expressed.  The findings should be typed 
or otherwise recorded in a legible manner 
for review purposes.  

4.  The veteran must be given adequate 
notice of the date and place of any 
requested examination.  A copy of all 
notifications must be associated with the 
claims folder.  The veteran is hereby 
advised that failure to report for a 
scheduled VA examination without good 
cause shown may have adverse effects on 
his claim.  

5.  Following completion of the 
foregoing, the AMC must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  In particular, 
the AMC should determine whether the 
examiner has responded to all questions 
posed.  If not, the report must be 
returned for corrective action.  38 
C.F.R. § 4.2 (2007).  

6.  After the requested development has 
been completed, the claim must 
readjudicated based on all the evidence 
of record, all governing legal authority, 
including the VCAA and implementing 
regulations, and any additional 
information obtained as a result of this 
remand.  This should include 
consideration of whether any identified 
mood disorder is proximately due to or 
the result of, or aggravated by the 
service-connected skin disorder.  The 
provisions of Allen v. Brown, 7 Vet. App. 
439 (1995) should be considered.  If the 
benefits sought on appeal remain denied, 
the veteran and his representative must 
be furnished a Supplemental Statement of 
the Case and given the opportunity to 
respond thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if in order.  The Board intimates no opinion 
as to the ultimate outcome of this case.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).  



		
	S. L. Kennedy
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).  

